DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/037,238 on June 14, 2022. Please note Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
3.	Applicant’s election of Species 1, Figure 8 and Claims 1-8 in the reply filed on June 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). To clarify, Applicant simply noted that no undue burden existed and did not respond to the merits of the restriction requirement. Furthermore, Applicant noted Claim 1 was generic, which is it not, again, as reasoned in the restriction requirement. Due to the lack of specific argument, the election has been treated as without traverse. Furthermore, Claims 9 and 10 have been withdrawn from consideration in light of the election.

Allowable Subject Matter
4.	Claims 2, 3, 5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 recites details of identifying aspects of the contours to obtain category sample sets, aspects which are not taught by the prior art.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al.
	( US 2017/0154204 A1 ) in view of Wilson et al. ( US 2020/0409455 A1 ).

	Ryu teaches in Claim 1:
	A method for obtaining a product prototype based on an eye movement data ( Figure 7, [0099] discloses a camera origin 706 which can be provided with an eye tracking camera in particular. Figures 1, 4, etc, show products/objects which can be tracked and features analyzed using the camera ), comprising: 
obtaining a front view of a target product to establish an underlying sample library ( Figure 1, [0027] discloses an image 100 with a curved target object 102 such as a bottle with a label 104. [0026] discloses a database of reference images is established and during object recognition, the candidate reference objects are fitted to the target objects to be recognized in the target image (read this process as establishing an underlying sample library) ); 
dividing the target product into a plurality of detection areas according to a structure feature or a functional feature of the target product ( Figure 3, [0032], [0038] discloses that after obtaining the image data, keypoints are detected, particularly detection or feature extraction of local features that describe part of an image, such as lines, curves, edges, corners. As shown, there are a plurality of keypoints which can be detected and analyzed (read as a plurality of detection areas according to a structure feature or functional feature) ); but

Ryu may not explicitly teach of “detecting a human eye movement to obtain a fixation duration of a gaze area of the target product; obtaining interest weights in different detection areas of the target product by the fixation duration; and obtaining a target product prototype by K-means clustering.”

However, as noted above, Ryu teaches in [0099] of an eye tracking camera which can capture the image data. To emphasize on this, in the same field of endeavor, eye tracking objects, Wilson teaches of rendering a virtual scene modification based on the characteristics of what the user is viewing, ( Wilson, Figure 2, [0037] ). In particular, Figures 3A-3C, [0023], [0037], [0040]+ disclose determining where a user is gazing and assigning a weight calculation to the various regions, in order to determine a region of interest, etc. One such factor for weight calculation can be determined time duration of eye-tracking and focusing on a particular region, such as focal regions 330. To clarify, based on the duration a user is fixated on a location will result in a higher weight and potentially assigning it as a focal region, which results in higher acuity and resources being assigned to this region. Similar to assigning features based on patterns, Ryu teaches in [0042] of feature vectors using well-known clustering algorithms such as K-means that clusters feature vectors with some sort of feature similarities. As combined, using the eye tracking and weight assignment, as taught by Wilson, this can be assigned to the various keypoints of an image, as taught by Ryu.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the weighting based on eye tracking data, as taught by Wilson, with the motivation that by assigning weights, etc, the visual acuity of certain regions where the user is focusing on can be increased, leading to a better experience, ( Wilson, [0040] ).

	Ryu teaches in Claim 4:
	The method for obtaining the product prototype based on the eye movement data according to claim 1, wherein obtaining the product prototype comprises: pre-establishing a product prototype system based on the functional feature and/or the structural feature of the product; analyzing the functional feature and structural feature of prototype samples; and classifying the prototype samples. ( [0026] discloses first establishing a database of reference images of curved reference objects that are stored and the target image is compared relative to this to determine a potential match (read as pre-establishing to classify) )

	Ryu teaches in Claim 6:
	The method for obtaining the product prototype based on the eye movement data according to claim 1, wherein the step of establishing the underlying sample library further comprises a sample pre-processing steps: 
enhancing an image contrast; blurring a background or setting a solid color background; setting a same image size and a same resolution; and removing an impurity pattern from an image, and the impurity pattern is not a contoured structure. ( [0036] discloses aspects of obtaining image data and how the reference images are compared to the target image. Please note [00006] which discloses matching/classifying details such as resolution, luminance data (contrast) and similar patterns between candidate reference images and the target image ([0032]), etc. Respectfully, one of ordinary skill in the art realizes the processing that is performed when trying to match/classify images. In light of a comparison being made, it is within ordinary skill the various ways to enhance this comparison, such as blurring a background, removing impurities, etc. Respectfully, examiner asserts Official Notice to this being well known ) 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621